Title: From James Madison to William Duane, 21 November 1808
From: Madison, James
To: Duane, William



Sir.
Department of State, Novr. 21st: 1808.

Your letter of the 14th: did not come to hand till Saturday, and could not therefore be answered till today.
I have caused the files to be searched without success for a communication from Dr. Davis, on the subject of what passed between the Marquis de Yrujo and Mellimelli.
It is not probable that any written report to this Department, was made by Dr. Davis, nor is any verbal one sufficiently recollected to be here stated; if that kind of evidence were admissible in your behalf.
As to the connexion between Yrujo & Burr, any evidence in the Office relating to it, must be in a form equally unavailing for Judicial purposes, besides that it would fall under that confidential character which obstructs its disclosure.
You will doubtless have adverted to the consideration that the best source of proof respecting the connexion between Yrujo & Burr is likely to be found among the Individuals presumed or known to be parties to the projects of the latter, and whose testimony may be compelled where not criminaling themselves, or where that objection might be removeable.  I am &c:

James Madison.

